FILED
                              NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RAUL CASTELLANOS-GONZALEZ;                        No. 06-74792
 ALEJANDRA MARIA GULARTE DE
 CASTELLANOS; et al.,                              Agency Nos. A098-445-312
                                                               A098-445-313
               Petitioners,                                    A098-445-314
                                                               A098-445-315
   v.                                                          A098-445-316

 ERIC H. HOLDER Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Raul Castellanos-Gonzalez (“Raul”), his wife Alejandra Maria Gularte De

Castellanos, and their three children, natives and citizens of Guatemala, petition



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their application

for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997), and we

deny the petition for review.

         Substantial evidence supports the BIA’s conclusion that petitioners did not

establish past persecution on account of a protected ground, because they did not

establish that the people who attempted to kidnap Raul and threatened him over the

phone actually imputed a political opinion to him. See id. at 1489-91. Substantial

evidence also supports the BIA’s conclusion that petitioners did not establish an

objectively reasonable fear of future persecution on account of a protected ground.

See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (noting that

personal retribution is not persecution). Accordingly, petitioners’ asylum claim

fails.

         Because petitioners did not establish eligibility for asylum, it necessarily

follows that they did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




PR/Research                                  2                                     06-74792
         Substantial evidence supports the BIA’s denial of petitioners’ CAT claim

because they failed to demonstrate it is more likely than not they will be tortured if

returned to Guatemala. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir.

2007).

         Finally, petitioners’ contention that the BIA violated their due process rights

by providing a “rote recitation” of the IJ’s opinion and by failing to consider their

individual situation is not supported by the record. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to establish a due process violation).

         PETITION FOR REVIEW DENIED.




PR/Research                                  3                                    06-74792